DETAILED ACTION
	This is the first office action for US Application 16/638,073 for Precision Vibration-Isolation System With Floor Feedforward Assistance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 5 of claim 3, the word - - and - - should be inserted between “sensor” and “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the application of a signal" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,899,393 to Kraner et al. in view of WO 2005/121901 to Konin-Klijke Phillips Electronics N.V.  Regarding claim 1, Kraner et al. discloses an active vibration-isolation system (10) comprising an intermediate mass (13), and a feedback motion sensor (17) having a first sensitivity and arranged to sense motion of the intermediate mass.  There is a feedforward motion sensor (19) having a second sensitivity and configured to sense motion of a base (21) that supports the intermediate mass.  There is an actuator (20) arranged to drive the intermediate mass relative to the base, and a control circuit configured to process signals from the feedback motion sensor and the feedforward motion sensor, and output a drive signal to drive the actuator to reduce unwanted vibrational motion of the intermediate mass (see figure 1).
Kraner et al. does not disclose the second sensitivity of the feedforward motion sensor as less than the first sensitivity of the feedback motion sensor.  Konin-Klijke Phillips Electronics N.V discloses an active vibration control system including an intermediate mass (M2) and a base (M1).  It discloses two motion sensors (G1 and G2) that senses the motion of the masses (M1, M2), and the frequency of G1 is less than G2 to sense the different frequency range of the base in relation to the intermediate mass.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized a feedforward motion sensor with a second sensitivity less than the first sensitivity of the feedback motion sensor in the system of Kraner et al., to sense different vibration frequency ranges between the base and intermediate mass as taught by Konin-Klijke Phillips Electronics N.V.  One of ordinary skill in the art would have been motivated to provide a sensor arrangement to detect two different frequency ranges.
Regarding claim 3, the control circuit of the combination is arranged to process a signal from the feedback motion sensor in parallel with a signal from the feedforward motion sensor, and sum the process signals from the feedback motion sensor and the feedforward motion sensor to produce the drive signal.  Regarding claim 7, there is an isolation system including the actuator (20) and an offload spring (16) arranged to support the intermediate mass.  Regarding claim 8, the isolation assembly further comprises the intermediate mass (13) and a level adjuster (14).  
Regarding claim 9, the isolation further comprises a payload support (12), a payload support spring (18) coupled between the payload support and the intermediate mass, and a damper (22) coupled in parallel with the payload support spring between the payload support and the intermediate mass.  Regarding claim 10, the offload spring is sized to support approximately all of the weight of a payload that acts on the isolation assembly at an installation side, such that the actuator supports essentially no weight of the payload.
Regarding claim 11, Kraner et al. does not specifically disclose the actuator as a voice coil motor.  However, Kraner et al. discloses that the actuator can be “any actuator” see col. 5, lines 30-36, and a voice coil motor is a known actuator that would have been known to one of ordinary skill in the art at the effective filing date of the present invention.




Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 13-17 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0091047 to Kraner
US 2019/0078643 to Kraner
US 2008/0237947 to Warmerdam
US 2019/0129317 to Ronde
US 2020/0076288 to Nerubenko
US 2014/0021324 to Schumacher
US 6009985 to Ivers
US 2015/0084249 to Kraner
WO2020249622 to Noe
The above prior art discloses active vibration-isolation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632